


110 HR 5948 IH: To amend section 274 of the Immigration and Nationality

U.S. House of Representatives
2008-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5948
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2008
			Mr. Lampson
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend section 274 of the Immigration and Nationality
		  Act to increase penalties for unlawfully bringing in and harboring aliens with
		  prior felony convictions under Federal law.
	
	
		1.Short titleThis Act may be cited as the Rodney
			 J. Johnson Community Protection Act.
		2.Increasing
			 penalties for unlawfully bringing in and harboring aliens with prior felony
			 convictions under federal law
			(a)Penalty
			 AmountsSection 274(a)(1)(B)
			 of the Immigration and Nationality Act (8 U.S.C. 1324(a)(1)(B)) is
			 amended—
				(1)in clause (iii),
			 by striking and at the end;
				(2)in clause (iv), by
			 striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(v)in the case of a violation described in
				clause (i) in which the offense was done for the purpose of commercial
				advantage or private financial gain and the alien in respect to whom such
				violation occurs was convicted of a felony under Federal law, be fined an
				amount equal to twice the amount of the fine authorized under such clause, or
				imprisoned for a term of imprisonment equal to twice the term of imprisonment
				authorized under such clause, or
				both.
						.
				(b)ApplicabilityThe
			 amendments made by this Act shall take effect on the date of the enactment of
			 this Act and shall apply to conduct occurring on or after such date.
			
